[LOGO] PMC Funds PMC Large Cap Growth Fund PMC Large Cap Value Fund PMC Small Cap Core Fund PMC International Equity Fund PMC Core Fixed Income Fund PMC Tax-Free Fixed Income Fund Prospectus July 2, 2007 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. PMC Funds series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS OVERVIEW: THE MANAGER OF MANAGERS APPROACH 3 PMC LARGE CAP GROWTH FUND 4 Investment Objective 4 Principal Investment Strategies 4 PMC LARGE CAP VALUE FUND 5 Investment Objective 5 Principal Investment Strategies 5 PMC SMALL CAP CORE FUND 6 Investment Objective 6 Principal Investment Strategies 6 PMC INTERNATIONAL EQUITY FUND 7 Investment Objective 7 Principal Investment Strategies 7 PMC CORE FIXED INCOME FUND 8 Investment Objective 8 Principal Investment Strategies 8 PMC TAX-FREE FIXED INCOME FUND 9 Investment Objective 9 Principal Investment Strategies 9 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 10 PERFORMANCE 14 FEES AND EXPENSES 14 MORE ABOUT THE FUNDS 15 Portfolio Holdings Information 16 MANAGEMENT OF THE FUNDS 16 The Adviser 16 The Sub-Advisers and Portfolio Managers 17 SHAREHOLDER INFORMATION 23 Share Price 23 How to Purchase Shares 24 How to Redeem Shares 26 Exchanging Shares 29 Redemption Fee 29 Tools to Combat Frequent Transactions 29 Other Fund Policies 30 12b-1 Fees 30 DISTRIBUTIONS AND TAXES 31 Distributions 31 Tax Consequences 31 FINANCIAL HIGHLIGHTS 32 Envestnet Asset Management, Inc. (the “Adviser”), is the investment adviser for the PMC Funds (the “Funds”) and is located at 35 East Wacker Drive, 16th Floor, Chicago, Illinois 60601. Overview: The Manager of Managers Approach Each PMC Fund has its own distinct investment objective, strategies and risks.The Adviser is responsible for developing, constructing and monitoring the asset allocation and portfolio strategy for each Fund.The Adviser believes that an investment’s reward and risk characteristics can be enhanced by employing multiple sub-advisory firms to manage the assets of a Fund.Through such blending of sub-advisory firms, or managers, with complementary styles and approaches, the Adviser intends to manage the Funds in a “manager of managers” approach by selecting and overseeing multiple managers who manage distinct segments of a market, asset class or investment style for each Fund (see “Management of the Funds – The Sub-Advisers,” below).The managers selected by the Adviser adhere to strict investment disciplines, with the objective of achieving reduced risk through increased diversification, as well as greater consistency of results.Important elements of the Adviser’s oversight are the periodic rebalancing employed to ensure an appropriate mix of elements in each Fund, and ongoing evaluation of the managers to ensure they do not deviate from the stated investment objective or strategy. 3 PMC Large Cap Growth Fund Investment Objective The PMC Large Cap Growth Fund’s (the “Large Cap Growth Fund”) investment objective is long-term capital appreciation. Principal Investment Strategies Under normal market conditions, the Large Cap Growth Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of large-capitalization U.S. companies.Shareholders of the Fund will be given 60 days’ notice of any change to this 80% policy.The Large Cap Growth Fund considers large-capitalization companies to be those companies with a market capitalization within the range of companies included in the Russell 1000® Index at the time of purchase.As of its latest reconstitution, the market capitalization of companies included in the Russell 1000® Index was approximately $863 million to $410.7 billion. To achieve its investment objective, the Large Cap Growth Fund will generally invest in common stocks and preferred stocks of U.S. companies, convertible securities (including convertible preferred stock and when-issued securities) and other equity securities.The Large Cap Growth Fund may also invest up to 15% of its assets in foreign securities, including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), which are certificates typically issued by a bank or trust company that represent one or more shares of a foreign stock, or a fraction of a share, and give their holders the right to obtain the securities issued by a foreign company that they represent.The Fund may also engage in securities lending to earn income. Under the general supervision of the Adviser, each sub-adviser selects stocks of companies that it believes have potential for growth, in comparison to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company, such as: · consistent history of earnings stability and growth; · proprietary products, processes and/or services; · leadership positions in their markets; · strong balance sheet; and · experienced management. Generally, the types of growth companies in which the Fund intends to invest are those that the sub-advisers believe: · have, or will likely develop, a historical record of consistent growth and stability of earnings; · are, or are likely to become, financially sound; or · are, or are likely to become, leaders in their respective industries. These factors are not limiting factors in the selection of securities for the Large Cap Growth Fund.Based upon the foregoing, the Large Cap Growth Fund may have a significant portion of its assets in one or more market sectors, including, but not limited to, financial services, technology and health care. 4 PMC Large Cap Value Fund Investment Objective The PMC Large Cap Value Fund’s (the “Large Cap Value Fund”) investment objective is long-term capital appreciation. Principal Investment Strategies Under normal market conditions, the Large Cap Value Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of large-capitalization U.S. companies.Shareholders of the Fund will be given 60 days’ notice of any change to this 80% policy.The Large Cap Value Fund considers large-capitalization companies to be those companies with a market capitalization within the range of companies included in the Russell 1000® Index at the time of purchase.As of its latest reconstitution, the market capitalization of companies included in the Russell 1000® Index was approximately $863 million to $410.7 billion. To achieve its investment objective, the Large Cap Value Fund will generally invest in common stocks and preferred stocks of U.S. companies, convertible securities (including convertible preferred stock and when-issued securities) and other equity securities. The Large Cap Value Fund may also invest up to 15% of its assets in foreign securities, including ADRs, EDRs and GDRs, which are certificates typically issued by a bank or trust company that represent one or more shares of a foreign stock, or a fraction of a share, and give their holders the right to obtain the securities issued by a foreign company that they represent.The Fund may also engage in securities lending to earn income. Under the general supervision of the Adviser, each sub-adviser selects stocks according to a “value style” investment strategy.The market value of a “value stock” is likely to be lower than the price of securities of other companies in its industry or market sector.The determination of whether a security of a particular company is a “value stock” is based upon a comparison of the security’s current market price to the company’s fundamentals, such as: · price/earnings ratio; · dividend yield; · book value; · assets to liabilities ratio; · management ownership; and · price/cash flow. In assessing value, the Adviser and sub-advisers may also consider earnings and dividend growth prospects, product positioning or market share and risk and volatility of an industry.A stock price is undervalued when it trades at less than the price at which the Adviser or sub-adviser believes it would trade if the market reflected all factors relating to the company’s worth.The Adviser and sub-advisers may consider a company to be undervalued because of overreaction by investors to unfavorable news about a company, an industry or the stock market in general, or as a result of a general market decline, poor economic conditions, tax-loss selling or actual or anticipated unfavorable developments affecting a company.The types of companies the Large Cap Value Fund may invest in include those that are attempting to recover from business setbacks or adverse events (turnarounds) or cyclical downturns. 5 PMC Small Cap Core Fund Investment Objective The PMC Small Cap Core Fund’s (the “Small Cap Core Fund”) investment objective is long-term capital appreciation. Principal Investment Strategies Under normal market conditions, the Small Cap Core Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of small-capitalization U.S. companies.Shareholders of the Fund will be given 60 days’ notice of any change to this 80% policy.The Small Cap Core Fund considers small-capitalization companies to be those companies with a market capitalization within the range of companies included in the Russell 2000® Index at the time of purchase.As of its latest reconstitution, the market capitalization of companies included in the Russell 2000® Index was between $74million to $3.7billion. The Small Cap Core Fund’s investments in equity securities will generally include common and preferred stocks of U.S. companies, convertible securities (including convertible preferred stock and when-issued securities) and other equity securities. The Small Cap Core Fund may also invest up to 15% of its assets in foreign securities, including ADRs, EDRs and GDRs, which are certificates typically issued by a bank or trust company that represent one or more shares of a foreign stock, or a fraction of a share, and give their holders the right to obtain the securities issued by a foreign company that they represent.The Fund may also engage in securities lending to earn income. To achieve the Small Cap Core Fund’s investment objective, the Adviser and sub-advisers seek to identify a broad mix of small-cap companies that are expected tobenefit from long-term industry, technological or other trends.Under the general supervision of the Adviser, each sub-adviser selects stocks of companies that it believes have potential for growth, in comparison to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company, such as: · leadership positions in its market; · strong balance sheet; · experienced management; · a demonstrated record of consistent earnings growth or the potential to grow earnings; and · proprietary products, processes and/or services. Generally, the types of companies in which the Fund intends to invest are those that the Adviser and sub-advisers believe: · are, or are likely to become, financially sound; · are, or are likely to become, leaders in their respective industries; or · have, or will likely develop, a historical record of consistent growth and stability of earnings. In selecting stocks of companies for the Small Cap Core Fund, sub-advisers may employ quantitative approaches to identify stocks that the sub-adviser deems to be undervalued relative to various valuation metrics including: price/earnings ratio; price/cash flow ratio; and price/book ratio, among others.In addition, the quantitative processes may be designed to identify stocks with superior appreciation potential based on such factors as price momentum or earnings growth rates. 6 PMC International Equity Fund Investment Objective The PMC International Equity Fund’s (the “International Equity Fund”) investment objective is long-term capital appreciation. Principal Investment Strategies To achieve its investment objective, the Fund’s assets will be diversified among investments that are tied economically to a number of different countries throughout the world.The International Equity Fund’s investments in foreign equity securities may include common stocks, preferred stocks and convertible securities (including convertible preferred stock and when-issued securities) of companies of any capitalization, headquartered outside of the U.S., or that derive more than50% of their gross revenues outside of the U.S., or have more than 50% of their assets outside of the U.S.Generally, the International Equity Fund’s assets will be invested in securities of companies located in developed countries.The International Equity Fund, however, may also invest up to 20% of its total assets in the equity securities of companies located in countries considered to have emerging market or developing economies.The Fund considers emerging market countries to be those defined as such by the World Bank International Financial Corporation or the Morgan Stanley Capital International (“MSCI”) Index. The International Equity Fund may also invest in ADRs, EDRs and GDRs, which are certificates typically issued by a bank or trust company that represent one or more shares of a foreign stock, or a fraction of a share, and give their holders the right to obtain the securities issued by a foreign company that they represent. By investing its assets in investments that are tied economically to different countries throughout the world, the International Equity Fund attempts to take advantage of differences between economic trends and the performance of securities markets in different countries, regions and geographic areas.The International Equity Fund may, from time to time, invest a significant portion of its assets in the securities of companies in one or more countries or regions.In that case, the International Equity Fund would be subject to the economic and market developments in those countries, such as Japan, or regions, such as Europe or Asia, to a greater extent than if it remained invested in a greater number of countries or geographical regions.From time to time, the Fund may have significant investments in particular sectors such as financial services, telecommunications, technology, consumer goods and other basic industries.The Fund will attempt to focus its investments in companies the Adviser and sub-advisers believe represent the best values relative to their growth prospects by examining a company’s sustainable growth rate in relation to that of its local market.In addition, the Fund may use index futures for hedging and/or asset allocation purposes and currency futures for hedging purposes.The International Equity Fund does not intend to routinely hedge against currency risk or use index futures for hedging and/or asset allocation purposes.The Fund may engage in securities lending to earn income. 7 PMC Core Fixed Income Fund Investment Objective The PMC Core Fixed Income Fund’s (the “Core Fixed Income Fund”) investment objective is to provide current income consistent with low volatility of principal. Principal Investment Strategies Under normal market conditions, the Core Fixed Income Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities.Shareholders of the Fund will be given 60 days’ notice of any change to this 80% policy.The Core Fixed Income Fund will primarily invest (at least 80% of its net assets, measured at the time of purchase) in fixed income securities that are rated investment grade or better (i.e., securities rated in the top four ratings categories by independent rating organizations such as Standard & Poor’s Ratings Group (“S&P”) and Moody’s Investors Service (“Moody’s”) or another Nationally Recognized Statistical Rating Organization (“NRSRO”), or determined to be of comparable quality by the Fund’s Adviser or sub-adviser if the security is unrated).The fixed income securities in which the Fund may invest may have maturities of any length. In addition, the Core Fixed Income Fund may invest up to 20% of its net assets, measured at the time of purchase, in high-yield debt securities that are rated BB+ or lower by S&P or Ba1 or lower by Moody’s, or if unrated or split rated, securities deemed by the Fund’s Adviser or sub-adviser to be of comparable quality).Such securities are considered to be below “investment grade” and are also known as “junk bonds.”Generally, lower-rated securities pay higher yields than more highly rated securities to compensate investors for the higher risk. The Core Fixed Income Fund intends to invest in the following types of fixed income securities: · obligations issued by the U.S. Government and its agencies or instrumentalities; · debt securities of domestic or foreign corporations; · mortgage-backed securities; · receipts involving U.S. Treasury obligations and other “stripped securities;” · municipal securities of issuers located in all fifty states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations; · obligations of international agencies or supranational entities; · asset-backed securities; · zero coupon, pay-in-kind or deferred payment securities; · securities issued on a when-issued and a delayed-delivery basis; · high-yield debt securities (junk bonds); · custodial receipts; · convertible securities; and · emerging markets debt. The Core Fixed Income Fund may invest up to 20% of its net assets, measured at the time of purchase, in fixed income securities issued by foreign corporations and foreign governments that are denominated in a currency other than the U.S. dollar.The foreign fixed income securities in which the Fund invests may have maturities of any length, and may be investment grade, non-investment grade or unrated.The Fund may also engage in securities lending to earn income. 8 PMC Tax-Free Fixed Income Fund Investment Objective The PMC Tax-Free Fixed Income Fund’s (the “Tax-Free Fixed Income Fund”) investment objective is to provide current income exempt from federal income tax. Principal Investment Strategies Under normal circumstances, the Tax-Free Fixed Income Fund will invest at least 80% of its assets (plus any borrowings for investment purposes) in securities whose interest is exempt from federal income tax, and not subject to the alternative minimum tax (“AMT”).Shareholders of the Fund will be given 60 days’ notice of any change to this 80% policy.The Tax-Free Fixed Income Fund generally invests its assets in intermediate to long-term municipal securities that are investment grade (i.e., rated within one of the four highest rating categories by a NRSRO or determined to be of comparable quality by the Adviser or sub-advisers if the security is unrated).In addition, the Tax-Free Fixed Income Fund may invest up to 10% of its net assets in high-yield debt securities that are rated BB+ or lower by S&P or Ba1or lower by Moody’s, or if unrated or split-rated, securities deemed by the Fund’s Adviser or sub-adviser to be of comparable quality).Any municipal interest income earned by the Tax-Free Fixed Income Fund will remain free from regular federal income tax when it is distributed, but may be subject to state and local taxation. Municipal securities are debt obligations issued by or on behalf of the cities, districts, states, territories and other possessions of the United States that pay income exempt from regular federal income tax.Municipal securities are generally issued to finance public works, such as airports, highways, bridges, hospitals, schools, housing, streets, mass transportation projects and water and sewer works.Municipal securities are also issued to repay outstanding obligations, raise funds for general operating expenses and make loans for other public institutions and facilities.Examples of municipal securities include: · tax and revenue anticipation notes issued to finance working capital needs in anticipation of receiving taxes or other revenues; · municipal commercial paper and other short-term notes; · construction loan notes insured by the Federal Housing Administration and financed by the Federal or Government National Mortgage Associations; · participation interests in any of the above including municipal securities from financial institutions such as commercial and investment banks, savings associations and insurance companies to the extent that they pay municipal interest; · bond anticipation notes that are intended to be refinanced through a later issuance of longer term bonds; · variable rate securities; and · municipal bonds and leases. The Tax-Free Fixed Income Fund may invest in short-, intermediate- and long-term municipal securities.Short-term municipal securities are those securities that generally mature between one to three years.Intermediate-term municipal securities are those securities that generally mature between three and ten years.Long-term municipal securities generally mature some time after ten years.The average dollar weighted portfolio maturity of the portfolio is expected to be maintained between four and ten years. Some of the securities in the Tax-Free Fixed Income Fund’s portfolio may carry credit enhancements, such as insurance, guarantees or letters of credit.While these enhancements may provide additional protection for the timely payment of interest or principal of a municipal security, they do not protect against decreases in market value of the security, or in the share price of the Fund.Although the Tax-Free Fixed Income Fund is permitted to make taxable investments under the circumstances described under the sub-heading “Temporary or Cash Investments” in this Prospectus (See “More About the Funds,” below), the Fund currently does not intend to generate income subject to regular federal income tax.The Fund may also engage in securities lending to earn income. 9 Principal Risks of Investing in the Funds Before investing in the Funds, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Funds.The value of your investment in a Fund will go up and down with the prices of the securities in which the Fund invests.The principal risks of investing in the Funds are: Large Cap Growth Fund Large Cap Value Fund Small Cap Core Fund International Equity Fund Core Fixed Income Fund Tax-Free Fixed Income Fund Management Risk ü ü ü ü ü ü General Market Risk ü ü ü ü ü ü New Fund Risk ü ü ü ü ü ü Securities Lending Risk ü ü ü ü ü ü When-Issued Securities Risk ü ü ü ü ü ü Foreign Securities and Currency Risk ü ü ü ü ü - Equity Market Risk ü ü ü ü - - Preferred Stock Risk ü ü ü ü - - Large-Cap Company Risk ü ü ü ü - - Mid-Cap Company Risk ü ü ü ü - - Small- and Micro-Cap Company Risk - - ü ü - - High Portfolio Turnover Rate Risk ü ü ü ü - - Debt Market Risk - ü ü High-Yield Debt Securities Risk - ü ü Municipal Securities Risk - ü ü Asset- Backed/Mortgage- Backed Securities Risk - ü - U.S. Government and U.S. Agency Obligations Risk - ü ü Interest Rate Risk - ü ü Call Risk - ü ü Prepayment and Extension Risk - ü ü Credit Risk - ü ü Liquidity Risk - ü ü Management Risk.The ability of the Funds to meet their investment objectives is directly related to the Adviser’s investment strategies for the Funds, including the “manager of managers” approach described in the “Overview” section of this Prospectus.Your investment in a Fund varies with the effectiveness of the Adviser’s and sub-advisers’ research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost. 10 General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry or sector of the economy or the market as a whole. New Fund Risk.There can be no assurance that the Funds will grow to or maintain an economically viable size, in which case the Board of Trustees or the Adviser may determine to liquidate the Funds.A liquidation can be initiated by the Board of Trustees without a shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Securities Lending Risk.To generate income, each Fund may lend securities representing up to one-third of the value of its total assets to broker-dealers, banks and other institutions.When a Fund engages in this practice, it is subject to the risk that the other party to a securities lending agreement will default on its obligations. When-Issued Securities Risk.When-issued and forward commitment transactions involve the risk that the price or yield obtained in a transaction (and therefore the value of a security) may be less favorable than the price or yield (and therefore the value of a security) available in the market when the securities delivery takes place.In addition, when a Fund engages in when-issued, delayed delivery and forward commitment transactions, it relies on the other party to consummate the trade.Failure of such party to do so may result in a Fund incurring a loss or missing an opportunity to obtain a price considered advantageous. Foreign Securities and Currency Risk.To the extent that the Funds invest in securities of foreign companies, including, without limitation, ADRs, EDRs and GDRs, your investment is subject to foreign securities risk.These include risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.In addition to developed markets, the International Equity Fund may invest up to 20% of its net assets in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.The Core Fixed Income Fund may also invest in emerging markets, subject to a 10% limit on investments in non-U.S. dollar denominated securities.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends and in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend on a preferred stock may be set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. 11 Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk.Generally, mid-cap companies may have more potential for growth than large-cap companies.Investing in mid-cap companies, however, may involve greater risk than investing in large-cap companies.Mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies, and, therefore, their securities may be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Mid-cap company stocks may also be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if a Fund wants to sell a large quantity of a mid-cap company’s stock, it may have to sell at a lower price than the Adviser or sub-adviser might prefer, or it may have to sell in smaller than desired quantities over a period of time. Small and Micro-Cap Company Risk.Generally, small- and micro-cap and less seasoned companies, have more potential for rapid growth.They also often involve greater risk than large- or mid-cap companies, and these risks are passed on to the Funds.These smaller-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Small- and micro-cap company stocks tend to be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if a Fund wants to sell a large quantity of a smaller-cap company’s stock, it may have to sell at a lower price than the Adviser or sub-adviser might prefer, or it may have to sell in smaller than desired quantities over a period of time.An investment in a Fund that is subject to these risks may be more suitable for long-term investors who are willing to bear the risk of these fluctuations. High Portfolio Turnover Rate Risk. High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (as high as 35%) and could increase brokerage commission costs.To the extent that a Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund.Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains taxed at ordinary income rates. Debt Market Risk.Debt securities are subject to interest rate risk, credit risk, call risk and liquidity risk, which are more fully described below.These risks affect the Core Fixed Income Fund and Tax-Free Fixed Income Fund. High-Yield Debt Securities Risk.High-yield debt securities or “junk bonds” are debt securities rated below investment grade by a nationally recognized statistical rating organization.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are subject to a greater risk of loss of income and principal.Junk bonds are subject to greater credit risk than higher-grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. Interest Rate Risk.Debt securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Debt securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt securities with shorter maturities. 12 Call Risk.During periods of declining interest rates, a bond issuer may “call”or repay its high yielding bonds before their maturity dates.The Fund would then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in the Fund’s income. Prepayment and Extension Risk.Many types of debt securities are subject to prepayment risk.Prepayment occurs when the issuer of a debt security can repay principal prior to the security’s maturity.Debt securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk and may increase the Fund’s sensitivity to rising rates and its potential for price declines. Credit Risk.Debt securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated debt securities involve greater credit risk, including the possibility of default or bankruptcy. Liquidity Risk.Trading opportunities are more limited for fixed income securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.These features make it more difficult to sell or buy a security at a favorable price or time.Consequently, a Fund may have to accept a lower price to sell a security, sell other securities to raise cash or give up an investment opportunity, any of which could have a negative effect on the Fund’s performance.Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that a Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and the Fund could incur losses. Municipal Securities Risk.An investment in the Core Fixed Income Fund or Tax-Free Fixed Income Fund may be affected by municipal securities risk.Local political and economic factors may adversely affect the value and liquidity of municipal securities held by the Fund.The value of municipal securities also may be affected more by supply and demand factors or the creditworthiness of the issuer than by market interest rates.Repayment of municipal securities depends on the ability of the issuer or projects backing such securities to generate taxes or revenues.There is a risk that the interest on an otherwise tax-exempt municipal security may be subject to income tax. Asset-Backed and Mortgage-Backed Securities Risk.Asset-backed and mortgage-backed securities are subject to risk of prepayment.This is more likely to occur when interest rates fall because many borrowers refinance mortgages to take advantage of more favorable rates.Prepayments on mortgage-backed securities are also affected by other factors, such as the volume of home sales.A Fund’s yield will be reduced if cash from prepaid securities is reinvested in securities with lower interest rates.The risk of prepayment may also decrease the value of mortgage-backed securities.Asset-backed securities may have a higher level of default and recovery risk than mortgage-backed securities.However, both of these types of securities may decline in value because of mortgage foreclosures or defaults on the underlying obligations. U.S. Government and U.S. Agency Obligations Risk.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. 13 Performance The Funds have recently commenced operations and have been in operation for less than a calendar year; as a result, there is no performance information available at this time. Fees and Expenses As an investor, you pay certain fees and expenses if you buy and hold shares of the Funds.The fees and expenses for the Funds are described in the following tables and are further explained in the expense examples that follow. Large Cap Growth Fund Large Cap Value Fund Small Cap Core Fund International Equity Fund Core Fixed Income Fund Tax-Free Fixed Income Fund Shareholder Fees (1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None None None None None None Maximum deferred sales charge (load) None None None None None None Redemption Fee (2) 2.00% 2.00% 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.95% 0.95% 1.00% 1.00% 0.80% 0.80% Distribution (12b-1) Fees 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% Other Expenses (3) 0.20% 0.21% 0.34% 0.28% 0.18% 0.72% Total Annual Fund Operating Expenses 1.40% 1.41% 1.59% 1.53% 1.23% 1.77% Less: Expense waiver/reimbursement None 0.01% 0.09% 0.03% 0.23% 0.77% Net Expenses (4) 1.40% 1.40% 1.50% 1.50% 1.00% 1.00% (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent (the “Transfer Agent”).If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. (2) The Redemption Fee applies only to those shares that have been held for less than 30 days.The Funds are intended for long-term investors.The fee is payable to the applicable Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Because the Funds are new, these expenses, which include custodian, transfer agency and other customary Fund expenses, are based on estimated amounts for the Funds’ current fiscal year. (4) Pursuant to a contractual operating expense limitation agreement between the Adviser and the Funds, the Adviser has agreed to waive its fees and/or absorb expenses of the Funds to ensure that Total Annual Operating Expenses for the Funds do not exceed 1.40% of the Fund’s average net assets for the Large Cap Growth Fund and Large Cap Value Fund, 1.50% of the Fund’s average net assets for the Small Cap Core Fund and the International Equity Fund, and 1.00% of the Fund’s average net assets for the Core Fixed Income Fund and Tax-Free Fixed Income Fund, for at least the three-year period shown in the example below and for an indefinite period thereafter, subject to annual re-approval of the agreement by the Board of Trustees.This waiver can only be terminated by the Board of Trustees.The Adviser is permitted to seek reimbursement from the Funds, subject to limitations, for fees it waived and Fund expenses it paid.The Adviser is permitted to seek reimbursement from a Fund for the prior three fiscal years, as long as the reimbursement does not cause the applicable Fund’s operating expenses to exceed the expense cap. Example This Example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that the Funds’ operating expenses remain the same.Please note that the figures below are based on the Funds’ net expenses after giving effect to the expense limitations in the agreement described above.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 14 One Year Three Years Large Cap Growth Fund $139 $434 Large Cap Value Fund $140 $437 Small Cap Core Fund $149 $462 International Equity Fund $152 $471 Core Fixed Income Fund $102 $318 Tax-Free Fixed Income Fund $102 $318 More About the Funds Sub-Advisers.To achieve the Funds’ investment objectives, the Adviser will utilize sub-advisers with expertise in various types of investment strategies using a “manager of managers” approach.As discussed in the “Overview” section of this Prospectus, the sub-advisers may use a variety of investment techniques to achieve the Funds’ investment objectives.These techniques may change over time as new instruments and techniques are introduced or as a result of regulatory or market developments.The Adviser selects the sub-advisers for the Funds, subject to approval by the Funds’ Board of Trustees, and allocates the assets of each Fund among its respective sub-advisers.The Adviser reviews a wide range of factors in evaluating each sub-adviser including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of results with other sub-advisers and assets under management. Portfolio Turnover Rate.Each Fund’s annual portfolio turnover rate indicates changes in its portfolio investments.The sub-advisers will sell a security when they believe doing so is appropriate and consistent with a Fund’s investment objective and policies,regardless of the effect on a Fund’s portfolio turnover rate.Buying and selling securities generally involves some expense to the Funds, such as broker commissions and other transaction costs.A high turnover rate in any year will result in payment by a Fund of above-average transaction costs and could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (as high as 35%).The Funds cannot accurately predict their future annual portfolio turnover rate, but the Adviser expects it to be approximately 150% for the Large Cap Growth Fund, 110% for the Large Cap Value Fund, 160% for the Small Cap Core Fund, 70% for the International Equity Fund, 180% for the Core Fixed Income Fund and 30% for the Tax-Free Fixed Income Fund.Portfolio turnover may vary substantially from year to year since portfolio adjustments are made when conditions affecting relevant markets, particular industries or individual issues warrant such action.In addition, portfolio turnover may also be affected by sales of portfolio securities necessary to meet cash requirements for redemptions of shares. Temporary or Cash Investments.The Funds may temporarily depart from their principal investment strategies by making short-term investments in cash, cash equivalents and short-term debt securities and/or money market instruments in response to adverse market, economic or political conditions.Cash equivalents shall mean investment grade debt which may be of any duration, so long as it is sufficiently liquid and may include obligations of governments, government agencies, banks, repurchase agreements and short term investment funds (“STIFs”).This may result in a Fund not achieving its investment objective.For longer periods of time, each Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate as much as it would have if it had been more fully invested.To the extent a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses.Also, the yield paid by a money market fund in which a Fund invests will vary with short-term interest rates.During periods of rising interest rates, such money market fund’s yield will tend to be lower than prevailing interest rates. 15 Changes in Investment Objective and Strategies.Each Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 30 days’ written notice to shareholders.However, a Fund will not change its investment policy of investing at least 80% of its net assets according to the strategies described above without first providing shareholders with at least 60 days’ prior notice.Additionally, the PMC International Equity Fund will not change its investment policy of diversifying its assets among investments that are tied economically to a number of different countries throughout the world without first providing shareholders with at least 60 days’ prior notice. Fund Expenses. Each Fund is responsible for its own operating expenses.Pursuant to a contractual operating expense limitation agreement between the Adviser and the Funds, the Adviser has agreed to reduce its fees and/or pay expenses of the Funds to ensure that the total amount of Fund operating expenses does not exceed 1.40% of the Fund’s average net assets for the Large Cap Growth Fund and Large Cap Value Fund, 1.50% of the Fund’s average net assets for the Small Cap Core Fund and the International Equity Fund, and 1.00% of the Fund’s average net assets for the Core Fixed Income Fund and the Tax-Free Fixed Income Fund, for at least the three-year period shown in the Example, and for an indefinite term thereafter, subject to annual re-approval of the agreement by the Board of Trustees.Any reduction in advisory fees or payment of expenses made by the Adviser may be reimbursed by a Fund in subsequent fiscal years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the applicable Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.A Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from a Fund to the Adviser will be subject to the applicable limitation on that Fund’s expenses.This agreement may be terminated at any time at the discretion of the Board of Trustees. More detailed information about the Funds, their policies and risks can be found in the Funds’ Statement of Additional Information (“SAI”). Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’
